Citation Nr: 0424190	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  95-22 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of service-connected left knee injury currently 
evaluated as ten (10) percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1974 to July 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision issued by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied a disability evaluation higher 
than the 10 percent evaluation then in effect for service-
connected left knee injury residuals.  Appeal to the Board 
was perfected.  This claim is again before the Board 
following completion of its directives in three prior remand 
orders, issued in March 1998, December 2000, and June 2003.  

In June 1997, the veteran personally testified before the 
undersigned Veterans Law Judge, sitting at the RO.  In 
September 1995, the veteran testified at a hearing before a 
Decision Review Officer of the RO.  Both hearing transcripts 
are of record.


FINDINGS OF FACT

1.  The veteran has degenerative joint disease in the left 
knee, which has been determined to be causally related to 
active service.

2.  The veteran's service connected left knee disability is 
marked by noncompensable limitation of motion and complaints 
of pain, weakness, and instability.  




CONCLUSIONS OF LAW

1.  Schedular criteria for an evaluation greater than the 10 
percent currently assigned under Diagnostic Code 5257 have 
not been met for service-connected left knee injury 
residuals.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a disability evaluation of 10 percent is 
warranted for service-connected degenerative joint disease of 
the left knee with limitation of motion.  38 U.S.C.A. 
§§ 5107(b), 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.40; 4.45; 
4.59; 4.71a, Diagnostic Code 5003 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995); VAOPGCPREC 23-97, 62 Fed. Reg 63604  
(1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Laws and Regulations - Evaluation of Right Knee 
Injury Residuals

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases or injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2003).



The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Consideration is to be given to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2003).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2003).

The determination of whether an increased evaluation is 
warranted is based on a review of all evidence of record and 
the application of all pertinent regulations.  See 38 C.F.R. 
§ 4.1 (2003).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2003); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equipoise (in 
equal balance), the claim is allowed.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).

Further, separate disabilities arising from a single disease 
entity are to be rated separately.  See 38 C.F.R. § 4.25 
(2003); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
However, the evaluation of the same disability under various 
diagnoses is to be avoided (rule against pyramiding).  38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

For a claim for an increased rating for a disability for 
which service connection was established years before, as is 
the case here, the primary concern is normally the current 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

In determining evaluations for a disability involving the 
knee, the Board considers objective medical evidence of 
factors such as limitation of flexion and extension, 
subluxation, lateral instability, painful motion, and 
weakness and radiological findings that demonstrate joint 
abnormality as set forth in applicable diagnostic criteria.  
More specifically, ankylosis of the knee is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).  Evaluations 
ranging from 30 to 60 degrees are permissible depending on 
the extent of disability.    

Under criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003), (other impairment of the knee, recurrent subluxation 
or lateral instability), the disability evaluation assigned 
is 10 percent when slight, 20 percent when moderate, and 30 
percent when severe.

Dislocated semilunar cartilage with frequent locking, pain, 
and effusion into the joint is assigned 20 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2003).  

Symptomatic semilunar cartilage after removal is assigned a 
10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (2003).  

Limitation of flexion and extension, respectively, are rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(2003).  Under Diagnostic Code 5260, a 10 percent rating is 
assigned when flexion is limited to 45 degrees.  Higher 
evaluations may be assigned for greater degrees of limitation 
of flexion.  Under Diagnostic Code 5261, a 10 percent rating 
is assigned if extension of the leg is limited to 10 degrees.  
Higher evaluations are warranted for higher degrees of 
limitation of extension.

Impairment of the tibia and fibula, with malunion or 
nonunion, is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2003), and assigned ratings of 10 to 40 percent, 
depending on the severity of the disability.  

Genu recurvatum is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5263 (2003).  

There also are separate diagnostic codes applicable to 
degenerative changes and arthritis in the affected joint.  
Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  Diagnostic Code 5003 specifies 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).

Further, the Board notes that VA General Counsel has opined 
that a veteran who has arthritis and instability of the knee 
could receive separate ratings under Diagnostic Codes 5003 
and 5257.  VAOPGCPREC 23-97 (July 1, 1997; revised on July 
24, 1997).  Pursuant to the directives of the Court and VA 
General Counsel, it has been determined that Diagnostic Code 
5257 does not contemplate 38 C.F.R. §§ 4.40, 4.45, 4.59 or 
the diagnostic codes governing limitation of motion.  VA 
General Counsel determined in VAOPGCPREC 9-98 (Aug. 14, 1998) 
that, if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2003).  The Board notes that 38 C.F.R. §§ 4.40, 4.45, and 
4.59 do not specify that a separate rating may be assigned 
only when there is arthritis and limitation of motion and/or 
painful motion.  Therefore, consideration must be given to 
whether separate ratings are warranted to reflect disability 
consistent with DeLuca factors and 38 C.F.R. §§ 4.40, 4.45, 
and 4.59. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  However, when 
a claimant is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, but fails to meet the percentage requirements 
for eligibility for a total disability rating based on 
individual unemployability set forth in 38 C.F.R. § 4.16(a), 
VA inquires whether the claimant is eligible for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321 (2003).  An extraschedular rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  It has been held that the extraschedular rating 
issue is a component of an increased rating claim.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996); see also VAOPGCPREC 
6-96.  

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the U. S. 
Court of Appeals for Veterans Claims referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to determine whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.  (The Board is bound in its 
decisions by the regulations, the Secretary's instructions, 
and the precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. 7104(c).)

Evidence

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions and statements, 
including those stated at the Board and RO hearings, as well 
as voluminous VA and private medical records, some of which 
apparently are unrelated to the issue on appeal.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting a decision, it is not required to discuss 
each and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  Rather, the Board will 
summarize relevant evidence where appropriate. 

The evidentiary record, to include the veteran's personal 
testimony at the Board and RO hearings and VA and private 
medical records dating back to the early 1990s to 2002, amply 
documents the veteran's consistent complaints of left knee 
pain, swelling, stiffness, soreness, and cramping, as well as 
weakness and instability in the left knee due to the service-
connected disability.  Most recently, the veteran was noted 
to have been ambulating with the assistance of a cane.  He 
wears elastic supports on the left knee.  See August 2002 VA 
compensation and pension (C&P) examination report.  

It is noted that diagnostic testing results (i.e., X-rays, 
electromyogram, nerve conduction study) basically indicate 
normal findings.  More specifically, the record includes 
numerous VA X-ray reports for the left knee, dated in 1993, 
1994, 1995, 1996, and 2000, which note no significant bone or 
joint abnormalities.  Electromyogram and nerve conduction 
studies completed in August 1993 also resulted in normal 
findings for the lower extremities.  A VA peripheral nerves 
examination report dated in October 1995 indicates that there 
are no neurological abnormalities specific to the left knee.    



What the veteran apparently does have, other than the 
subjective complaints of left knee pain, swelling, cramping, 
weakness, and instability, is degenerative joint disease in 
the left knee.  It is noted that VA outpatient treatment 
records dated in the mid to late 1990s document impressions 
of degenerative joint disease in the left knee, as well as 
patellar compression syndrome, patellar chondromalacia, and 
crepitus in the left knee.  The veteran also had a torn 
medial meniscus in the left knee, for which he underwent a 
left knee arthroscopy, apparently performed by a private 
physician in late 1997.  Following surgery, a diagnosis of 
chondromalacia of the patella, partial anterior cruciate 
ligament, was given.  An April 1998 rating decision assigned 
a 100 percent evaluation for the period from November 19, 
1997, to January 1, 1998, for post-surgery convalescence.  
Degenerative joint disease and crepitus in the left knee also 
were noted by a private physician more recently, in late 
2000.  In August 2002, a VA medical doctor specifically 
opined in a C&P examination report that the veteran does have 
degenerative arthritis in the left knee, apparently based 
upon an X-ray evidence dated in 2002.  He stated that the 
arthritis is "more likely than not" related to the service-
connected left knee injury.  However, he noted that the 
veteran also has a right knee and hip disability for which 
service connection is not in effect and which affects the 
veteran's gait.  (Other VA medical records document 
degenerative joint disease in both knees.)      

The evidence pertaining to objective findings on limitation 
of motion include VA outpatient treatment records dated in 
the mid 1990s showing bilateral knee range of motion as 
"WNL" (within normal limits).  Most recent range-of-motion 
evidence is found in the August 2002 VA C&P examination 
report, and it provides that the veteran has up to 140 
degrees for left knee flexion, with mild pain; mild to 
moderate pain with active and passive motion with and without 
resistance.  It is noted that a range of motion between zero 
to 140 degrees for knee flexion and extension is considered 
normal.  See 38 C.F.R. § 4.71, Plate II (2003).  It is 
further noted that, even as long ago as in October 1993, May 
1994, and June 1996 (see VA C&P examination reports), the 
veteran had range of motion from zero to 125 degrees, zero to 
130 degrees, and zero to 135 degrees, respectively, for left 
knee flexion/extension.  

Analysis 

First, with respect to evaluation under Diagnostic Codes 5260 
and 5261 (flexion/extension), the veteran's range-of-motion 
testing results for the left knee show a range between the 
lowest of 125 degrees in October 1993, to a fully normal 140 
degrees in August 2002.  Accordingly, the evidence suggests 
mildly decreased range of motion some eleven years ago, with 
gradual improvement over the last decade, albeit with 
consistent subjective complaints of pain.  It is noted that, 
even where flexion is limited to 60 degrees, a zero percent 
rating is assigned under Diagnostic Code 5260.  As the 
veteran had nearly normal flexion even in 1993, and 
apparently has normal flexion currently, a compensable 
evaluation is not warranted under Diagnostic Code 5260.  
Similarly, the veteran apparently was able to fully extend 
the knee after flexion.  Accordingly, no compensable 
evaluation is warranted under Diagnostic Code 5261.  

No evaluation is warranted under Diagnostic Code 5258, as 
there is no evidence of dislocated semilunar cartilage with 
frequent locking, pain, and effusion into the joint.  In 
fact, a VA examiner specifically noted in his August 2002 C&P 
examination report that there is no evidence of effusion.  
The June 1996 and May 1994 VA C&P examination reports also 
state that there is no evidence of effusion.  Similarly, as 
the evidence does not indicate ankylosis of the knee, 
symptomatic semilunar cartilage after removal, tibia or 
fibula impairment, or genu recurvatum, no evaluation is 
warranted under Diagnostic Codes 5256 5259, 5262, and 5263. 

In sum, the veteran's complaints related to the left knee 
disability consist of chronic pain, weakness, and 
instability.  He ambulates with a cane.  As noted above, the 
evidence indicates that the veteran has degenerative joint 
disease of the knees, bilaterally, as well as a back 
disability.  Service connection is not in effect for the 
right knee degenerative joint disease or the back disability.  
A VA examiner indicated that the nonservice-connected 
disability affects the veteran's gait.  Range of motion of 
the left knee is generally normal, as are diagnostic testing 
results, with the exception of a finding of degenerative 
joint disease.  On the whole, the evidence most closely 
contemplates a determination of slight disability due solely 
to the service-connected left knee disability.  As such, a 10 
percent evaluation is appropriate under Diagnostic Code 5257.    

Nonetheless, the Board acknowledges that a VA medical 
examiner specifically opined that there is a causal 
connection between the left knee degenerative joint disease 
and active service.  Consistent with VAOPGCPREC 23-97 (July 
1, 1997; revised on July 24, 1997), a veteran with arthritis 
and instability of the knee may receive separate rating under 
Diagnostic Codes 5003 and 5257, as it had been determined 
that Diagnostic Code 5257 does not contemplate 38 C.F.R. §§ 
4.40, 4.45, 4.59, or the diagnostic codes governing 
limitation of motion.  VA General Counsel also determined in 
VAOPGCPREC 9-98 (Aug. 14, 1998) that, if a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  Accordingly, in light of 
evidence of chronic pain, painful motion, weakness, and 
instability (see DeLuca), as well as objective evidence of 
degenerative joint disease in the left knee determined to be 
related to active service (degenerative joint 
disease/arthritis essentially evaluates limitation of 
motion), the Board finds that another 10 percent evaluation 
is warranted over and above that assigned under Diagnostic 
Code 5257.  Every reasonable doubt has been resolved in the 
veteran's favor.

Finally, with respect to extraschedular evaluation, the 
evidence does not suggest that this case presents so 
exceptional or unusual a disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment solely due to the service-connected disability, or 
otherwise render a schedular rating impractical.  There is no 
evidence that the veteran's current left knee disability is 
such that he requires frequent confinement or 
hospitalization.  He is ambulatory, albeit with some 
difficulty.  Nor is there medical evidence indicating that 
the veteran is incapacitated solely because of the left knee 
disability.  Accordingly, the Board is of the opinion that 
extraschedular consideration is not warranted.



Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, as is the case here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was revised with the enactment of the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to decide 
a claim before the expiration of one-year provided a claimant 
to respond to VA's request for information or evidence.  This 
law, effective as if enacted on November 9, 2000, immediately 
after the enactment of VCAA, supersedes the decision of the 
U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulation, implementing VCAA, that required a 
response to VCAA before one year.  Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

VCAA requires that VA inform the claimant about information 
and evidence (1) not of record that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA also requires that 
such notice be provided before the issuance of the initial 
unfavorable rating decision issued by the agency of original 
jurisdiction (AOJ) that is the subject of appeal.  See 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court), in Pelegrini v. Sec'y of Veterans Affairs, No. 01-
944, issued on June 24, 2004.        
  
In the present case, the Board finds that the RO has 
satisfied its obligations under the VCAA.  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  In March 
2003, the RO sent the veteran a letter discussing VA's VCAA 
duties, VA's and veteran's respective responsibilities in 
claim development, what evidentiary development had been 
conducted to date, what further claim development would be 
undertaken, and what specific actions the veteran should take 
to further substantiate the claim.  The letter specifically 
referred to the Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOCs) previously issued, which 
informed the veteran of what evidence is needed to result in 
a favorable resolution of the increased rating claim, and 
what evidence had been received and considered.  The letter 
also asked the veteran to tell the RO about "any additional 
information or evidence" for which he wanted the RO's help 
in obtaining, or provide the information or evidence himself.  
There is no evidence to indicate that the veteran did not 
receive this letter.  

The Board notes that the March 2003 VCAA letter was sent 
after the rating decision from which this appeal arises was 
issued.  The Board finds, however, that, at most, this is a 
technical defect that did not prejudice the veteran's case.  
It is noted that before the March 2003 letter was sent, the 
case had been developed substantially.  More specifically, 
the veteran had been given appropriate VA C&P examinations, 
and relevant private and VA medical evidence had been 
associated with the claims folder.  Moreover, before March 
2003, the claim had been before the Board twice - in March 
1998 and December 2000, the Board issued remand orders 
directing further evidentiary development.  Neither the 
veteran nor his representative submitted any new evidence or 
information pertinent to the claim after March 2003.  Thus, 
there is nothing to indicate that the veteran has other 
relevant evidence or information that has not been associated 
with the record due to some VCAA notification defect.     
    
Further, with respect to the timing of the VCAA letter, it is 
noted that the Pelegrini Court explicitly stated in its June 
24, 2004 decision that, notwithstanding the requirement that 
a valid VCAA notice be provided before the AOJ decision, 
"[W]e do not hold that . . . [a] case in which pre-AOJ-
adjudication notice was not provided . . . must be returned 
to the AOJ for the adjudication to start all over again as 
though no AOJ action had ever occurred, i.e., there is no 
nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets the 
Court's Pelegrini decision and discussion therein to mean 
that the intent and purpose of the law are to provide a valid 
VCAA notice before the initial AOJ decision to ensure full 
and fair development of the case so as to give a claimant 
every reasonable opportunity to substantiate his or her 
claim, but that a case-by-case evaluation may be necessary 
certain cases.  Here, the VCAA did not even exist at the time 
the pertinent AOJ decision was issued.  During the appeal 
period, VCAA was enacted, and the veteran was given 
appropriate notice thereof.  

On a related matter, the Board notes that the most recent 
communication from the veteran himself (as opposed to the 
representative) is his handwritten note, received in early 
February 2003, notifying the RO of a change in his home 
address.  The record indicates that the RO had attempted to 
send the veteran additional VCAA/claim status notices (twice 
in July 2003) and an updated SSOC, in August 2003, to the 
last known address, as provided by the veteran in February 
2003.  See 38 C.F.R. § 3.1(q) (2003) (written VA notices are 
to be sent to "a claimant or payee at his or her latest 
address of record").  The notices and SSOC were returned by 
the U.S. Postal Service as undeliverable.  Here, the record 
indicates that, after the most recent SSOC and claim status 
letters were returned as undeliverable between July and 
August 2003, the RO had attempted, unsuccessfully, to locate 
the veteran by contacting the veteran's bank and the U.S. 
Postal Service to obtain a current mailing address and 
searching the Internet "White Pages."  If the veteran's 
address had changed after February 2003, the veteran has the 
responsibility to keep VA abreast of his whereabouts.  If he 
does not do so, "there is no burden on the part of the VA to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 
Vet. App. 262, 265 (1993).    

As for the duty to assist, it is noted that the RO obtained 
relevant records and associated them with the claims folder.  
The veteran was given several C&P examinations.  The veteran 
had opportunities to personally testify in support of his 
claim, and exercised this right twice.  Nothing in the record 
indicates that the veteran or his representative had 
identified any relevant records for which the veteran wanted 
the VA's assistance in obtaining that are not presently 
included in the record.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  The 
Board concludes, therefore, that a decision on the merits at 
this time would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an increased disability evaluation for 
residuals of service-connected left knee injury evaluated as 
10 percent disabling under Diagnostic Code 5257 is denied. 

A disability evaluation of 10 percent is granted for service-
connected degenerative joint disease of left knee injury.




	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



